DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 filed 05/11/2020 are the current claims hereby under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 has been considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claims 2-10 should be corrected to include a comma after the preamble to separate the reference to the preceding claim and the additional claim limitations being introduced. For example, claim 2 should be amended to read: “2. The method of claim 1, wherein…”
In claim 1, please change “the method comprising the steps of” to read “the method comprising [[the]] steps of”
In claim 1, please change “assessing the skin health of the subject using a plurality of measurement systems, wherein each of the measurement systems is configured” to plurality measurement systems is configured” to keep consistent reference to prior included limitations. 
In claim 1, please change “the health of the skin” to read “[[the]] a health of the skin”
In claim 2, please change “wherein the measurement systems” to read “wherein the plurality of measurement systems”
In claim 6, please remove the second instance of “location” as an option for “the information”
In claim 7, please change “further comprising the steps of” to read “further comprising a step of” or “further comprising steps of”
In claim 8, please change “further comprising the step of” to read “further comprising steps of” or “further comprising a [[the]] step of”
In claim 9, please change “further comprising the step of” to read “further comprising [[the]] a step of”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  calculating the first score. Claim 1 requires a plurality of first scores to be calculated in order to perform the step of “calculating a second score based on a combination of each of the first scores.” Claim 1 does not recite a step of obtaining first scores. It is unclear how the first score characteristic of the health of the skin of the subject as determined the measurement system is converted into “the first score.”
Claims 2-10, which are ultimately dependent of claim 1, inherit the deficiencies thereof and are likewise rejected. 

Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the first scores from the plurality of measurement systems”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the first score” is equivalent to the “first score characteristic” which was previously recited in the claim of the first score characteristic is converted into a first score.  For the purpose of examination, the first score will be interpreted as either the same as the first score characteristic, or as a derivative value thereof. 
Claims 2-10, which are ultimately dependent of claim 1, inherit the deficiencies thereof and are likewise rejected. 
Claim 4 recites the limitation "the total work force” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the total work force will be interpreted as a total work force.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites 
assessing the skin health of the subject using a plurality of measurement systems, wherein each of the  measurement systems is configured to provide a first score characteristic of the  health of the skin of the subject as determined by said measurement system
calculating a second score based on a combination of each of the first scores from the plurality of measurement systems, said second score indicative of a skin health score for the subject
calculating a third score representative of the plurality of subjects based on the second score of each subject, wherein the third score is indicative of a skin health score for the facility
	which are directed to the Judicial Exception of Abstract Ideas for encompassing mental processes. Regarding the assessment step, the human mind is reasonably abled to observe the skin of a subject and mentally produce a score based on the visual inspection. See also page 6 lines 1-9 of the specification filed 03/17/2020, where the applicant discloses that six morphological signs across 8 areas can be deduced by visual inspection and a score simply calculated using addition. From this, it can be seen that a measurement system includes a human observer performing visual inspection. Regarding 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does not recite additional elements not directed to the judicial exception. The claim does not implement the judicial exception with a machine that is integral to the claim or any other apparatus (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed method involves only steps that can be reasonably performed in the human mind with the aid of a pencil and paper through mere observation of a plurality of subjects.  
Thus, the judicial exception is not integrated into a practical application because the claims does not integrate the judicial exception with any machine that is integral to the claim (lacks sufficient structure positively claimed) and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites steps to be mentally performed through observation.

Regarding claim 2, the claim further specifies what the measurement systems are configured to measure and how many are to be measured. At least fissuring and papule density can be determined by visual inspection. This interpretation leads to the measurement systems being merely different mental processes performed and as such, does not recite any additional limitations not directed to the judicial exception. 


Regarding claim 4, the method of claim 3 is further defined by defining what the larger population is. This limitations attempts to generally relate the judicial exception to a particular field.  Generally linking the judicial exception to a particular field is insufficient to implement the judicial exception in a practical application and does not recite significantly more. 

Regarding claims 5 and 6, the method of claim 1 is further defined by reciting a step that can be performed mentally in the human mind with the aid of a pencil and paper through mere observation. Claim 5 recites identifying and recording information regarding the subject, and claim 6 specifies that the information is at least the location. The location of the subject can be mentally performed and written down through mere observation and therefore the step is likewise directed the judicial exception.

Regarding claims 7 and 8, the method of claim 7 is further defined by steps that can be reasonably performed by the human mind with the aid of a pencil and paper. Claim 7 recites repeating the assessment and calculation steps over time. It has been described above that the assessment and calculation steps can be performed mentally and it does not appear that this changes with their repetition. An intended use of this step is to track changes in at least one of the first, second or third 

Regarding claim 9, the claim recites an additional step not directed to a judicial exception.  The claim recites the steps of graphically displaying the second or third score. The step of graphically displaying one of the values is described at such a high level of generality that it does not integrate the judicial exception with a particular machine nor does it recite a step that is significantly more than the judicial exception as generically displaying graphical representations of data is notoriously well-known, routine, and conventional. 

Regarding claim 10, the claim attempts to generally relate the judicial exception to a particular field by reciting that the health score is calculated for the subject’s hands.  Generally linking the judicial exception to a particular field is insufficient to implement the judicial exception in a practical application and does not recite significantly more. This does not change that the health score is determined by mere observation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 20040059199 A1).
Regarding Claim 1, Thomas discloses a method of determining a skin health score for a facility ([0015], monitoring the incidence of wounds in patients of a health care facility), the a method comprising the steps of:
for each subject of a plurality of subjects associated with the facility ([0072], a wound survey that has been created in step 200 is performed on patients added to the survey in step 210);
assessing the skin health of the subject using a plurality of measurement systems ([0082], conducting a Braden risk assessment Braden risk assessment), wherein each of the measurement systems is configured to provide a first score characteristic of the health of the skin of the subject as determined by said measurement system (A Braden risk assessment is an extremely conventional test performed in health care and one of ordinary skill would recognize that conducting a Braden Risk assessment inherently includes combining scores from a plurality of measurement systems including a measurement system for sensory perception, moisture, activity, activity, mobility, nutrition, and friction and shear. The scores a characteristics of the health of skin because they all are used to determine the skin injury of a pressure sore), calculating a second score based on a combination of each of the first scores from the plurality of measurement systems ([0082], calculates the patient's risk of developing wounds according to Braden method. Braden assessment risk evaluation involves calculating a total score), said second score indicative of a skin health score for the subject (The total score in a Braden risk assessment is indicative of the skin health since it is indicative of the risk of skin injury), and
for the plurality of subjects;
[0089], number of patients at each risk level can be determined for each department. A third score in this case is the total number of patients at each risk level which is determined based on the second score which is the Braden risk score as described above), wherein the third score is indicative of a skin health score for the facility ([0089], determined for each department).

Regarding Claim 3, Toth further discloses wherein the plurality of subjects is representative of a larger population ([0088], available reports provide information on wound prevalence, incidence, and occurrence by patient or patient grouping (e.g., facility…). In this case, the plurality of subjects are representative of the facility), further comprising the step of mapping the third score onto the larger population ([0093]-[0095], an incidence study summary for a facility…authorized users may view portions of the data from other facilities and compare their facility's results to others across the state, region, country, group of countries, or world. These comparisons may be used by the facility, for example, to identify trends and/or define performance benchmarks. In this case, the incidences calculated as the “third score” are mapped onto the population of the facility since the score is exemplary of each facilities care practices which can be compared across the facilities).

Regarding Claim 4, Thomas further discloses wherein the larger population is the total work force at a particular work site (a “total work force” at a particular work site can be interpreted as a related group of individuals at a single facility. As described in claim 3 above, the larger population is the related group of all patients at a single facility).

Regarding Claim 5, Thomas further discloses the step of identifying and recording information regarding the subject ([0080], patient demographic information is recorded).
[0080], demographic information collected is the same as is collected during the add patients step 210 of FIG. 2 which is described in [0067] as including age), location, job.

Regarding Claim 9, Thomas further discloses the step of graphically displaying the second or third score ([0082], displays the patient's risk score and assessment at block 692. The risk score is the Braden risk score as described above and is the “second score”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20040059199 A1) as applied to claim 1 above, and further in view of Cantu (WO 2016057633 A1, cited in the IDS dated 03/17/2020).
Regarding Claim 2, Thomas discloses the method of claim 1 as described above.
However, Thomas does not explicitly disclose wherein the measurement systems measure at least two of erythema, scaling, papule density, vesicle density, infiltration, fissuring, surface hydration level, skin barrier function and transepidermal water loss. Cantu teaches a skin monitoring system ([0007], early detection, assessment, monitoring and prevention of pathophysiological conditions originating and/or emanating from skin or localized tissues) wherein measurement systems ([0081], In this embodiment, the SKEWS scoring method includes an additive combination of assessment criteria to arrive at the final score. In this embodiment, the individual assessment criteria includes the following components) measure at least two of erythema ([0081], Erythematic), scaling, papule density, vesicle density, infiltration, fissuring, surface hydration level ([0081], Bio-signal Signature (assigned metric/score). Bio-signals are described in [0074] as “(including inflammation, pH, skin/tissue temp, electrical impedance, odor, moisture, spectroscopy measure of deoxy-/oxy-hemoglobin levels, and chemical concentrations”. Impedance is indicative of surface hydration level as is “moisture”), skin barrier function and transepidermal water loss. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the score calculating system disclosed by Thomas to include using the SKEW system taught by Cantu which includes determining a plurality of sub-scores including erythema and surface hydration to provide early warning of underlying Cantu [0078]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20040059199 A1) as applied to claim 1 above, and further in view of Hann (US 20130249695 A1).
Regarding Claim 7, Thomas discloses the method of claim 1 as described above.
However, Thomas does not explicitly disclose further comprising the steps of repeating the assessment and calculation steps over time so as to track changes in at least one of the first, second or third score. Thomas teaches that in the case of incidence surveys, assessments are periodically repeated, for example, on a daily basis, for a predetermined period of time (Thomas [0060]). Hann teaches a method of monitoring a patient over time for ulcer risk (Abstract) comprising repeating an assessment and calculation step over time so as to track changes in at least one of a first, second or third score ([0036], the system stores the overall risk level (which would be the second value in the Thomas disclosure) for each patient over a period of time during several separate risk assessments). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining pressure ulcer risk as disclosed by Thomas to include tracking the risk over time as taught by Hann to determine if a patient is becoming more or less at risk for developing pressure ulcers (Hann [0036]). 

Regarding Claim 8, Hann further teaches the step of recognizing a trend in historical measurement data ([0036], an overall pattern of risk level can be analyzed) and predicting future values of at least one of the first, second and third score ([0036], determine if the patient is becoming more (predicting higher values for the second score) or less (predicting lower values for the second score) at risk for developing pressure ulcers).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20040059199 A1) as applied to claim 1 above, and further in view of Tanaka (US 20190145967 A1) and Halling-Overgaard (“Management of Atopic Hand Dermatitis”).
Regarding Claim 10, Thomas discloses the method of claim 1 as described above.
However, Thomas does not explicitly disclose wherein the skin health score is calculated for a subject's hands. Tanaka teaches a method for monitoring skin of a patient ([0001], non-invasive method for evaluating local clinical conditions of atopic dermatitis) where the skin health score is calculated for the skin of the patient from the plurality of first scores ([0123]-[0124], Skin findings at the test site were scored for the atopic dermatitis patients for (A) erythema, (B) oozing, (C) papulation, (D) excoriation, (E) lichenification, (F) xerosis/dryness and (G) itch by evaluating in line with the evaluation criteria described in the title column entitled “Local Skin Findings”, and severity at the test site was determined from the total scores of each parameter of the skin findings). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the skin health score as taught by Tanaka as the skin score in the disclosure of Thomas since severity of a patients injury risk can be determined objectively and can be made to be useful for determining a treatment strategy (Tanaka [0125]). 
However, Tanaka does not explicitly teach that the skin site is the hand. Halling-Overgaard teaches that the hand is a common anatomic predilection site of atopic dermatitis (Classification and Clinical Subtypes of Hand Eczema, …primarily located to the dorsal aspects of the fingers and hands, is a common anatomic predilection site of AD in children and adults). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify the hand as taught by Halling-Overgaard for the skin site taught by Tanaka as the hand is a common anatomic predilection site for atopic dermatitis (Halling-Overgaard “Classification and Clinical Subtypes of Hand Eczema”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791